Case 1:18-cr-00799-KMW Document 269 Filed 12/14/20 Page 1 of 1
Case 1:18-cr-00799-KMW Document 268 Filed 12/09/20 Page 1 of 1

 

 

Donald D. duBoulay 305 Broadway, Suite 602

Attorney at Law New York, NY 10007 =
Telephone: (212) 966-3970 USPC SDNY
Fax: (212) 941-7108 DOCUMENT
E-mail: dondubesq@aol.com | ELECTRONICALLY FILED |

December 9,:2090 #:

1
TE FILED: | @j/Y/a__ |.

\
1

The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pear! Street

New York, New York 10007 MF fl (\ CN NORSED
ee \

Re: United States v. Wen Xin Duan
18 Cr. 799 (KMW)

Dear Judge Wood:

I write on behalf of Wen Xin Duan. On November 12, 2020 this Court sentenced Mr.
Duan pursuant to his conviction for Misdemeanor possession of a controlled substance (U.S.C §
844). The Court imposed a sentence of one-year probation, a $1000.00 fine and a $25 special
assessment. With the court noting that the special assessment was due immediately.

At the sentencing hearing the Court, pursuant! 8 U.S.C. §3607 withheld imposing the
judgment for one year with a view to dismissing the conviction if Mr. Duan successfully
completed his probationary term of one year without incident. I write to respectfully request that
the Court stay the payment of the $1000.00 fine during the probationary period, for one year. If
Mr. Duan successfully completes his probationary term, there will be no fine due as the
conviction will be erased. If he is forced to pay the fine now that money in all likelihood will
never be recovered.

requires the payment of a $1000.00 fine be stayed until the end of the probationary period
imposed at the sentencing hearing, when a decision on whether a judgment will be entered will
be made.

Thus Mr. Duan respectfully requests that the Court Order that portion of the sentence that
bane

I have consulted with the Government and the I am informed the Government takes no
position on this request.

Respectfully submitted,
/s/
Donald duBoulay

cc: Sheb Swett, Esq, AUSA _ SOORDERED: N.Y, iN... afiy ao
Iwkrn vn. urvh

KIMBA M. WOOD
U.S.D.J.
